Case 6:18-cv-01088-GAP-DCI Document 428 Filed 07/08/21 Page 1 of 1 PageID 50704


                             UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                          ORLANDO DIVISION

     WESTGATE RESORTS, LTD., et al.,

                            Plaintiffs,

     v.                                                 Case No: 6:18-cv-1088-GAP-DCI

     REED HEIN & ASSOCIATES, LLC, et
     al.,

                            Defendants.


                                                ORDER

           This cause is before the Court on the Notice of Settlement filed July 8, 2021

     (Doc. 427). The Court notes the settlement is “in principle.” Upon

     consideration, it is

           ORDERED that the trial in this case is continued until further order,

     pending full consummation of the settlement. It is further

           ORDERED that the parties shall file a notice of full settlement and

     stipulation of dismissal of this case by August 9, 2021, otherwise the trial will be

     reset without further notice to begin September 14, 2021.

           DONE and ORDERED in Chambers, Orlando, Florida on July 8, 2021.




     Copies furnished to: Counsel of Record, Unrepresented Party
